Exhibit 10.2

 

LOGO [g465108g1011231719551.jpg]

April 27, 2017

Mr. Sunit Patel

Chief Financial Officer

Level 3 Communications, Inc.

RE: Offer of Employment

Dear Sunit:

As discussed, we are very pleased to offer you the opportunity to join
CenturyLink’s executive leadership team, reporting to the Chief Executive
Officer, following the completion of the pending acquisition of Level 3
Communications, Inc. (“Level 3”) by CenturyLink, Inc. (the “Transaction”) as
described in the merger agreement between the parties (the “Merger Agreement”).
Your acceptance of this offer will become effective upon the date you sign
below. This offer and your employment pursuant to the terms of this offer will
be subject to, and effective upon, the consummation of the Transaction (the
“Closing”), provided that you have continued to serve Level 3 as its Chief
Financial Officer through the Closing. The Leadership Team is excited about the
opportunities associated with the Transaction and looks forward to your
contributions to the success of the combined company.

This letter contains important information about the terms of our offer. Please
carefully review this letter, the Level 3 Communications, Inc. Key Executive
Severance Plan and any other applicable plans or agreements. Also, please feel
free to consult with your advisors and attorneys, and ask me any questions you
may have.

 

Position Title:    Chief Financial Officer (“CFO”) Position Location:    Monroe,
Louisiana Annual Base Compensation:    $750,000 per year (effective first
payroll after Closing Date) Annual Target Short-Term Incentive:    120%
(effective Closing Date) Annual Target Long-Term Incentive:    $3,000,000
(February following Closing Date)

As CFO, your responsibilities will include: managing the financial affairs of
the Company; directing the activities of the Treasurer, Controller and other
officers responsible for the Company’s finances; managing all internal and
external financial reporting; signing and executing in the name of the
Corporation powers of attorney, contracts, bonds, and other obligations; and
performing such other duties as may be prescribed from time to time by the Chief
Executive Officer, the Board of Directors or Company Bylaws.

Annual Target Short-Term Incentive (“STI”)

Effective on the date of Closing (the “Closing Date”), you will be eligible for
STI, or bonus, pay under the CenturyLink STI Plan. Your annual STI bonus target
will be 120% of your annualized base salary, and will be pro-rated based on the
number of eligible days worked in the program year. Your actual STI payout could
be higher or lower than the above target amount, depending on the attainment of
applicable individual and corporate performance measurements. You will receive
more information about the STI Plan, including individual and corporate
performance metrics, objectives and goals, following the Closing Date. STI
payouts are subject to approval of the Human Resources and Compensation
Committee of the



--------------------------------------------------------------------------------

Mr. Sunit Patel

Page 2

 

Board of Directors of CenturyLink, Inc. (the “Compensation Committee”) and
attainment of applicable performance thresholds. Your eligibility for pro-rated
bonus or incentive pay for the period of January 1, 2017 through the Closing
Date will be governed by the terms of the Level 3 bonus plan or agreement
applicable to you.

Annual Target Long-Term Incentive (“LTI”)

You will be eligible to receive long-term incentive compensation under the
CenturyLink LTI Program. The Compensation Committee administers the LTI program
and makes annual grants to members of our senior leadership team in February of
each year, most recently in the form of restricted shares of CenturyLink common
stock. For your first year of eligibility, subject to formal approval by the
Compensation Committee, you will be eligible to participate in the LTI program
with an LTI target grant value (as of the date of the grant) of $3,000,000.
Currently, annual LTI awards for our senior leadership team consist of a mix of
time-based restricted shares (40%) and performance-based restricted shares
(60%). However, the Compensation Committee has discretion over LTI program
design and awards, and it may elect to grant LTI awards using any equity vehicle
permissible under the CenturyLink 2011 Equity Incentive Plan (the “2011 Plan”),
with such awards subject to time-based or performance-based vesting conditions
or a combination of the two. Actual LTI awards and payouts may be more or less
than target. Target LTI annual grant values in subsequent years will also be
subject to approval by the Compensation Committee and will be based on a variety
of factors, including, without limitation, market data, individual performance,
and scope of job responsibilities. LTI awards typically vest over time (in three
equal installments on the first, second and third anniversaries of the grant
date for time-based awards, and in one installment three years after grant date
for performance-based awards), subject to continued employment at the time of
each vesting and, for performance-based shares, attainment of the applicable
performance metrics. Dividends accrue on the unvested shares and are paid in
arrears, subject to and upon vesting. LTI awards are subject to the terms and
conditions set forth in the 2011 Plan and the applicable award agreements; it
being agreed that the terms and conditions of your initial LTI award will be no
less favorable than the terms and conditions of the award being no less
favorable than those awards to other members of CenturyLink’s executive
leadership team.

Special Long-Term Incentive Awards

In connection with this offer, you will be eligible to receive a one-time
special performance-based LTI grant of $1,500,000. This grant will be effective
on the Closing Date and, assuming continuous employment, will vest on the third
anniversary of the grant date, subject to satisfaction of the following equally
weighted performance criteria: (i) attaining targeted dollar amount of synergy
goals to achieve by [TBD] months following the Closing Date and (ii) the
Compensation Committee’s subjective determination, based on its assessment of
your individual performance, that you have met its expectations for investor
relations, talent management, team collaboration, and successful integration.

Additionally, you will be eligible to receive a special LTI grant of $1,300,000.
This grant will be effective on the Closing Date and, assuming continuous
employment, will vest 100% on the first anniversary of the grant date.

As with the annual LTI awards, each of these two special LTI grants is subject
to Compensation Committee approval and all terms and conditions of the 2011 Plan
and the applicable award agreement; it being agreed that the terms and
conditions of your initial LTI award will be no less favorable than the terms
and conditions of the award being no less favorable than those awards to other
members of CenturyLink’s executive leadership team.

Special Cash Retention Award

You are eligible for a cash award of $1,300,000 (the “Cash Retention Award”)
which will be payable on the first regular paycheck following the Closing Date.
For the avoidance of doubt, the Cash Retention Award is in addition to, and not
in lieu of, any retention, transaction or similar bonuses as has been, or may
be, awarded to you by Level 3 prior to the Closing Date. Any such awards by
Level 3 shall continue to be governed by and subject to the terms of such award
letter or agreement.



--------------------------------------------------------------------------------

Mr. Sunit Patel

Page 3

 

This Special Cash Retention Award is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance issued thereunder (“Section 409A”). However,
CenturyLink makes no guarantees or representations regarding the tax treatment
of the Special Cash Retention Award or any other payments or benefits outlined
in this letter.

Treatment of Unvested Equity Awards

Level 3 previously awarded certain time-based Restricted Stock Units (the
“RSUs”), Performance-Based Restricted Stock Units (the “PSUs”) and Special
Incentive Performance-Based Restricted Stock Units (the “PRSUSPs”) to you in
2014, 2015 and 2016 (collectively, the “Awards”).

The Awards will be subject to your acceptance of this letter and compliance with
the terms of all applicable award agreements, CenturyLink will accelerate the
vesting of the outstanding RSUs, PSUs and PRSUSPs as follows: (i) outstanding
RSUs, PSUs and PRSUSPs granted pursuant to the Awards, will instead vest on the
Closing Date, (ii) will be settled in cash instead of shares, and (iii) cash
payments will be made pursuant to the original vesting dates, all as further
described in the following table. The following table reflects the target
quantity of Level 3 shares that are scheduled to vest.

 

Original Grant Date

 

Original Vesting Date

 

Type of Level 3

Award

 

Target Number of

Level 3 Shares to

Accelerate and Vest

on the Closing Date

7/1/2014

  7/1/2018   RSU   10,000

4/1/2015

  2/1/2018   PSU   33,970

4/1/2015

  2/1/2018   PRSUSP   23,164

7/1/2015

  7/1/2018   RSU   6,950

7/1/2015

  7/1/2019   RSU   6,950

4/1/2016

  4/1/2018   PSU   18,485

4/1/2016

  2/1/2019   PSU   18,486

7/1/2016

  7/1/2018   RSU   6,161

7/1/2016

  7/1/2019   RSU   6,161

7/1/2016

  7/1/2020   RSU   6,161

The vested Awards are subject to, rather than exempt from, Section 409A, and
such Awards will vest as provided above but will not pay out until the first
regular paycheck following the original vesting date as provided in the
applicable award agreement, whether or not you are an active employee on the
payment date.

The Level 3 RSUs, PSUs and PRSUSPs previously awarded, including your 2017
award, will be converted to CenturyLink RSUs in accordance with the terms of the
Merger Agreement. Performance for the Level 3 PSUs and PRSUSPs shall be based on
actual performance through the latest practicable date prior to Closing (or, if
earlier, through the end of the applicable performance period), with such
performance determined in good faith by the compensation committee of the Board
of Directors of Level 3. Immediately after the Level 3 awards are converted to
CenturyLink RSUs, the CenturyLink RSUs will be settled in cash but, as noted
above, the cash payments will be deferred until the first regular paycheck
following the original vesting date, in accordance with Section 409A. For the
avoidance of doubt, the RUSs awarded to you in 2017 shall remain in full force
and effect (as converted in accordance with the terms of the Merger Agreement)
and shall continue to be subject to the terms and conditions of the applicable
award agreement.



--------------------------------------------------------------------------------

Mr. Sunit Patel

Page 4

 

Relocation

As CFO, it is critical that you maintain your office at Company headquarters.
Accordingly, as a condition of your employment, this offer requires that your
work location be in Monroe, Louisiana, subject only to normal work-related
travel requirements.    

The Company will provide relocation assistance to you as outlined in the
Relocation Expense Agreement (which you will be required to sign) and the
Employee Relocation Policy. Once the authorization has been received by the
Relocation Department, you will be contacted to discuss your benefit. However,
as a general matter, you will have one year following the Closing Date to
complete your relocation, and your relocation expenses cannot exceed $100,000,
excluding the tax gross-up that the Company will provide to you. Your maximum
reimbursement for any capital loss on your current home will be $20,000. You
will be paid a tax gross-up allowance on the capital loss reimbursement amount.
The capital loss amount and associated tax gross-up allowance will constitute
“authorized relocation expenses” pursuant to the terms of your Relocation
Expense Reimbursement Agreement. NOTE: You will be responsible for reimbursing
CenturyLink for relocation expenses actually paid on your behalf if you do not
voluntarily complete twenty-four (24) months of service at your new work
location following the Closing Date. If you incur a severance eligible
involuntary termination, you will not be responsible for reimbursing CenturyLink
for relocation expenses actually paid on your behalf. Reimbursement terms are
detailed in the Relocation Expense Agreement.

Severance Plans

For the two-year period beginning on the Closing Date (the “Initial Period”),
the Level 3 Key Executive Severance Plan (the “Level 3 Plan”) will remain in
effect and you will continue to participate in it during the Initial Period.

Following the Initial Period, you will be eligible to participate in the
CenturyLink, Inc. Executive Severance Plan (the “CenturyLink Executive Plan”).
The Executive Plan will govern your severance rights and benefits absent a
change of control of CenturyLink, Inc. Following the Initial Period, your
severance rights and benefits for termination in connection with a Change of
Control of CenturyLink, Inc. will be governed by a separate change of control
agreement. This change of control agreement is a “double trigger” agreement,
meaning that no severance benefits will be paid unless there is both (1) a
Change of Control of CenturyLink and (2) either an involuntary termination not
for cause or a good reason resignation (as such events are defined in the
CenturyLink agreement).

Waiver of any Good Reason Resignation Rights

In the event that you accept this offer and are employed by CenturyLink
effective upon the Closing in the position described in this letter, you agree
that you have no right, and, as of such date, will have no right, to submit a
notice of “Good Reason” termination as defined in the Level 3 Plan, the
CenturyLink Executive Plan or any other plan or agreement. You further waive any
right to claim severance benefits or any other compensation, including long-term
incentive or equity-based compensation pursuant to the Level 3 Plan, the
CenturyLink Executive Plan, any stock award agreement, or other plan or
agreement due to, individually or collectively, the title, position,
responsibilities, compensation, work location, or the degree of travel required
by your position, in each case, effective at Closing, as described in this
letter. You will, however, retain your rights under the Level 3 Plan (during the
Initial Period), the CenturyLink Executive Plan (after the Initial Period) and
any other plan or agreement of CenturyLink conferring rights to you after the
Closing Date, except that your “Good Reason” termination rights will be measured
against the title, position, responsibilities, compensation, work location, and
travel requirements in each case, effective at Closing, as described in this
letter. You represent and warrant that Level 3 has provided no severance or
change of control rights to you other than those provided under the Level 3
Plan.



--------------------------------------------------------------------------------

Mr. Sunit Patel

Page 5

 

Executive Officer / Section 16 Officer Status

If you join us as Chief Financial Officer, you will be an executive officer and
Section 16 officer of CenturyLink, Inc. under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), subject to subsequent approval by the
Company’s Board of Directors and/or its designated committee(s). As an executive
officer and/or Section 16 officer, you will be required to comply with
disclosure and reporting requirements outlined under the Exchange Act. Also, our
current stock ownership guidelines require you to beneficially own CenturyLink
stock valued at least three times your annual base salary. You will have three
years to attain this stock ownership target. A representative of the Company’s
Legal Department will provide additional information concerning these matters.

As a CenturyLink employee, you will be subject to the company’s Policy Statement
on Insider Trading (“Insider Trading Policy”), and any transactions involving
CenturyLink securities will be subject to the Insider Trading Policy and
applicable securities laws and regulations.

Compliance with CenturyLink Policies

As a Company employee, you are required to comply with, and your employment will
be subject to, its policies, rules and regulations, as they may be implemented
or revised from time-to-time, including its Code of Conduct. For example, in
accordance with Company policies, your employment with CenturyLink is voluntary
and “at will,” meaning both you and CenturyLink are free to terminate the
employment relationship at any time and for any reason. The foregoing is only an
example of the current policies that would be applicable to you as a CenturyLink
employee, all of which will be provided or made available to you prior to the
Closing Date.

Intellectual Property; Confidential Information; Non-Solicitation of Customers
and Employees; Arbitration

As a condition of employment, you must sign the attached Confidentiality,
Non-Solicitation and Arbitration Agreement, indicating your agreement to its
terms regarding arbitration and the protection of the Company’s Intellectual
Property, Confidential Information and relationships with its customers and
employees. The Confidentiality, Non-Solicitation and Arbitration Agreement
becomes effective upon the termination of your participation in the Level 3 Plan
and your restrictive covenants in the Level 3 Plan remain in effect until then.

Acknowledgement of No Claims Against Level 3

In connection with your continued employment and in consideration of the
Company’s promises herein, you represent and warrant that you have no claims
whatsoever against Level 3. You further acknowledge that you have received in
full all salary (other than accrued salary for the current compensation period),
bonus, commission, stock options, restricted shares, restricted stock units, and
other compensation and benefits which, as of the date you have signed below, are
due and payable to you from Level 3.

General Terms

Regardless of whether you accept or decline this offer, prior to the Closing
Date, Level 3 may terminate or modify the terms of your employment at any time,
subject to the terms and conditions of the Level 3 Plan, equity compensation
plans, equity grant agreements, any other employee health, welfare, retirement
or benefit plan, or other similar arrangements to which you may be a party.
Similarly, after the Closing Date, CenturyLink may terminate or modify the terms
of your employment at any time, subject to the terms and conditions of the
Level 3 Plan, the CenturyLink Executive Plan, equity compensation plans, equity
grant agreements, any other employee health, welfare, retirement or benefit
plan, or other similar arrangements to which you may be a party.



--------------------------------------------------------------------------------

Mr. Sunit Patel

Page 6

 

Any rights you may have to the various benefits described in this letter are
subject to (i) consummation of the Transaction and your continued service as
Chief Financial Officer of Level 3 through the Closing, (ii) your continued
employment, (iii) the terms of the plan documents for any applicable benefit
plan, (iv) your compliance with Company policies, and (v) your acceptance
(confirmed by your signature) of the terms of this offer. This offer supersedes
any prior offers, understandings or representations regarding the terms of your
employment with CenturyLink, whether oral or written, and the terms of this
offer cannot be altered or changed except by a written document that has been
approved and signed by me or Glen Post. For avoidance of doubt, this offer
letter does not supersede or modify the retention bonus agreement between you
and Level 3. The parties’ rights and obligations under that agreement, including
payment rights and obligations, will be governed exclusively by its terms.

If you have questions about this offer or your proposed role with CenturyLink,
please do not hesitate to contact me at (318) 340-5264. Please return your
signed acceptance or declination to scott.trezise@centurylink.com as soon as
possible, but not later than fourteen days after the date of this letter. Please
keep a copy of the signed document for your records.

I join the CenturyLink leadership team in welcoming you to your role in the
merged company and wishing you continued success.

Sincerely,

 

LOGO [g465108g1011231719691.jpg]

Scott Trezise

Executive Vice President, Human Resources

Encl.

Acceptance of Offer

I have read and understand the terms of this letter and hereby accept the Offer
of employment and all of the terms and conditions outlined therein. By accepting
this Offer, I voluntarily and irrevocably waive all rights to claim that I have
Good Reason to terminate my employment and obtain any benefit under the Level 3
Key Executive Severance Plan (or any other applicable Plan or Agreement) due to
the changes in my position, responsibilities, compensation and/or work location
outlined in this letter.

I understand that this waiver applies only to the terms and conditions set forth
in this letter and is contingent upon my being placed in the position described
in this letter with the responsibilities described in this letter. I understand
that I will retain any other rights under any applicable severance plan or
agreement, except that “Good Reason” will be measured against the position,
responsibilities, compensation and work location set forth in this letter.

 

SIGNED:  

/s/ Sunit Patel

    DATE: April 27, 2017   Sunit Patel    